 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED CAPITAL FUNDING                          CASE NO. C15-0194JLR
            CORP.,
11                                                          ORDER ON NOTICE OF
                                  Plaintiff,                SETTLEMENT
12                 v.

13
            ERICSSON INC.,
14
                                  Defendant.
15
            Before the court is the parties’ notice of intent to settle. (Not. (Dkt. # 187).) The
16
     parties represent that they “have agreed in principle to resolve and settle this matter” and
17
     request that the court suspend all case-related deadlines for 30 days. (Id. at 1.) The court
18
     finds the parties’ request reasonable and therefore SUSPENDS the case schedule for 30
19
     days. The court also ORDERS the parties to notify the court when the settlement is final
20
     and to file a stipulation and proposed order of dismissal at that time. If the parties fail to
21
     effectuate settlement, then the parties must file a joint status report with the court within
22


     ORDER - 1
 1   seven days of that occurrence. After receiving the joint status report, the court will reset

 2   the remaining unexpired case deadlines, which will likely move trial to late fall 2020.

 3          Dated this 13th day of August, 2019.

 4

 5                                                     A
                                                       The Honorable James L. Robart
 6
                                                       U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
